DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2021 has been entered.

Response to Amendment
Claims 1-19 are currently pending in the application. Applicant’s amendments to the dependent claims previously indicated allowable have overcome the outstanding objections. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 13-14, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (U.S. Pre-Grant Publication 2017/0067405) in view of Ribbens et al (U.S. Patent 5,495,415) and Ishida et al (U.S. Patent 6,092,017).
Regarding claims 1 and 18, Nakano teaches an imbalance detection device applied to a multi-cylinder internal combustion engine (Figures 1-2) and a corresponding imbalance detection method performed by the device, the imbalance detection device comprising: a storage device/circuitry (memory of ECU 40); and an execution device (ECU 40), wherein the storage device is configured to store mapping data that is data defining a mapping, the mapping having a rotation waveform variable (angular acceleration) and an air-fuel ratio detection variable as an input, the air-fuel ratio detection variable being a variable corresponding to an output of an air-fuel ratio sensor (34) in each of a plurality of first intervals, and the mapping outputting an imbalance variable that is a variable indicating a degree of variations in an air-fuel ratio of the internal combustion engine (Paragraphs 0006 and 0028-0031). 
Nakano teaches that the execution device is configured to execute an obtainment process of obtaining the rotation waveform variable based on a detection value of a sensor that detects a rotational behavior of a crankshaft, and the air-fuel ratio detection variable in each of a plurality of first intervals, a calculation process of calculating the imbalance variable based on an output of the mapping having a value obtained by the obtainment process as the input (Paragraphs 0006, 0028-0031), and a response process of operating predetermined hardware (ECU 40, or warning lamp, for example) based on a calculation result of the calculation process to respond to a large degree of variations in the air-fuel ratio (Paragraphs 0032-0041), the rotation waveform variable is a variable indicating a difference between instantaneous speed variables that are variables corresponding to a rotational speed of the crankshaft in each of a plurality of second intervals (the rotation waveform variable is angular acceleration which is a 
Nakano teaches that the imbalance detection mapping data is used to determine misfire has occurred, but does not teach that the mapping data includes data learned by machine learning, and does not teach that the mapping constitutes a machine learning algorithm.
Ribbens teaches a misfire detection device and method, wherein mapping data used in determining that misfire has occurred is data that is learned by machine learning, in order to assist in more reliability distinguishing between true misfire and normal cycle variability and to provide more rapid detection in transient operation (Abstract; Col. 3, lines 34-36; Col. 5, line 58 to Col. 6, line 51). 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Nakano, such that the mapping data is data that has been learned by machine learning, as suggested and taught by Ribbens, in order to assist in more reliability distinguishing 
Ishida teaches an air-fuel ratio imbalance detection method, wherein mapping, which outputs an imbalance variable indicating a degree of air-fuel ratio variations, constitutes a machine learning algorithm (See “neural network” and “A/FNN” estimated by the neural network [described in Col. 10, lines 1-42])(Col. 16, lines 29-42; Col. 19, lines 1-7; Col. 21, lines 10-39; Col. 22, lines 4-19), in order to accurately control the nonlinear target value of air-fuel ratio (Col. 1, lines 16-24 and 55-57; Col. 4, lines 18-28).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Nakano, such that the mapping constitutes a machine learning algorithm, as suggested and taught by Ishida, in order to accurately control the nonlinear target value of air-fuel ratio.
Regarding claim 3, the modified device of Nakano discloses the invention of claim 1 as discussed above, and Nakano teaches that the input to the mapping includes an operating point variable that is a variable defining an operating point of the internal combustion engine (crank angle, engine speed, engine speed derivative, or derivative of target injection amount, for example)(Paragraphs 0028-0030), the obtainment process includes a process of obtaining the operating point variable, and the calculation process is a process of calculating the imbalance variable based on the output of the mapping in which the operating point variable obtained by the obtainment process is further included in the input to the mapping (Paragraphs 0028-0031).
Regarding claim 4, the modified device of Nakano discloses the invention of claim 1 as discussed above, and Nakano teaches that the input to the mapping includes 
Regarding claim 5, the modified device of Nakano discloses the invention of claim 1 as discussed above, and Nakano teaches that the input to the mapping includes a driveline system state variable that is a variable indicating a state of a driveline system connected to the crankshaft (crank angle, engine speed, engine speed derivative, or steady state status, for example)(Paragraphs 0028-0030), the obtainment process includes a process of obtaining the driveline system state variable, and the calculation process is a process of calculating the imbalance variable based on the output of the mapping in which the driveline system state variable obtained by the obtainment process is further included in the input to the mapping (Paragraphs 0028-0031).
Regarding claim 7, the modified device of Nakano discloses the invention of claim 1 as discussed above, and Nakano teaches that the rotation waveform variable is configured as a variable indicating a difference between the instantaneous speed variables by the instantaneous speed variable in each of the second intervals (angular acceleration values), the obtainment process includes a process of obtaining the 
Regarding claim 8, the modified device of Nakano discloses the invention of claim 1 as discussed above, and Nakano teaches that the storage device includes a plurality of types of the mapping data, and the calculation process includes a selection process of selecting the mapping data to be used for calculating the imbalance variable from the plurality of types of mapping data (Paragraphs 0006 and 0028-0031).
Regarding claim 13, the modified device Nakano discloses the invention of claim 1 as discussed above, and Nakano teaches that the predetermined hardware includes a combustion operation portion (ECU 40 and fuel injector) for controlling the combustion of an air-fuel mixture in a combustion chamber of the internal combustion engine, and the response process includes an operation process of operating the combustion operation portion according to the imbalance variable when the degree of variations in the air-fuel ratio is large (Paragraph 0041; Figure 1).
Regarding claim 14, the modified device of Nakano discloses the invention of claim 13 as discussed above, and Nakano teaches that the operation process includes a process of operating a fuel injection valve serving as the combustion operation portion for supplying fuel to each of a plurality of cylinders, since fuel injection is not halted when the degree of variations in the air-fuel ratio is large.
Regarding claim 19, the modified device of Nakano discloses the invention of claim 1 as discussed above, and Nakano teaches that the rotation waveform variable is Paragraphs 0006 and 0028-0031).

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (U.S. Pre-Grant Publication 2017/0067405), Ribbens et al (U.S. Patent 5,495,415), and Ishida et al (U.S. Patent 6,092,017) as applied to claim 1 above, and further in view of Official Notice.
Regarding claims 15-17, the modified device of Nakano discloses the invention of claims 1 and 18 as discussed above, but does not teach that the execution device includes a first execution device and a second execution device, the first execution device is mounted to a vehicle, and is configured to execute the obtainment process, a vehicle-side transmission process for transmitting the data obtained by the obtainment process to the outside of the vehicle, a vehicle-side reception process for receiving a signal based on the calculation result of the calculation process, and the response process, and the second execution device is disposed outside the vehicle and is configured to execute an external reception process for receiving the data transmitted by the vehicle-side transmission process, the calculation process, and an external transmission process for transmitting a signal based on the calculation result of the calculation process to the vehicle.
The examiner has previously taken Official Notice that it is old and well known in the internal combustion engine art for the vehicle ECU to send obtained engine/vehicle 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Nakano such that the vehicle ECU sends obtained engine/vehicle data to an external computer to perform calculations and then send the calculated values back to the vehicle to perform control functions, since it is old and well known in the internal combustion engine art for the vehicle ECU to send obtained engine/vehicle data to an external computer to perform calculations and then send the calculated values back to the vehicle to perform control functions, in order to reduce computing capacity and memory required at the vehicle.

Allowable Subject Matter
Claims 2, 6, and 9-12 are allowed.

Response to Arguments
Applicant’s arguments with respect to the non-allowed independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747